Citation Nr: 1434506	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-46 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a laceration of the left index finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's residuals of a laceration of the left index finger are manifested by limitation of the range of motion of the left index finger akin to ankylosis, but the record contains no evidence of amputation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's residuals of a laceration of the left index finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5153, 5225 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A higher evaluation under the currently-assigned Diagnostic Code 5225 is unavailable to the Veteran because he is already in receipt of the maximum 10 percent evaluation applicable to ankylosis of the index finger.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (2013).  The Board acknowledges that amputation of the index finger of the minor hand may be assigned a rating of up to 20 percent, depending on the location of the amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5153 (2013).  Upon review of the medical evidence, however, the Board observes that the record contains no evidence in any way suggesting that the Veteran has experienced an amputation of the left index finger or any indication that this problem should be viewed as an effective amputation of the finger. 

The Board has considered whether an increased disability rating is warranted for the Veteran's left index finger disability based on functional loss due to pain, weakness, excess fatigability, incoordination, and flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, the Veteran has argued, for example in August 2013, that he is entitled to an additional rating as a result of his pain, muscle weakness, and reduced motion.  If, however, as in the instant case, the veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider the applicability of the above provisions.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Furthermore, the rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  A rating in excess of 10 percent is unavailable to the Veteran based on these factors.  

Accordingly, an disability rating in excess of 10 percent is not available for the Veteran's left index finger disability.  It is important for the Veteran to understand that if the problems he has cited with his left index finger were not considered, then there would be no basis for the current 10 percent rating.  The Veteran's 10 percent disability rating indicates that VA acknowledges that the Veteran's left index finger is essentially ankylosed, or fixed into position.  The Veteran has not, however, experienced an amputation of his left index finger.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a left index finger disability.  

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's condition was more or less severe than stated above.  He is accordingly not entitled to receive a "staged" rating for his left index finger disability.

Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's left index finger disability that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint was of a painful index finger with weakness and limited motion.  This is the basis for the current 10 percent rating.  The Board finds that the Veteran's index finger symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplates a limitation of movement of the index finger so severe that it results in ankylosis.  As such, there are no additional symptoms of the Veteran's index finger disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

With regard to a total disability rating based on individual unemployability (TDIU), the Veteran was awarded a TDIU in a December 2010 rating decision, and the Veteran has not expressed disagreement with the effective date of the award of TDIU (and issue not before the Board at this time, in any event).  Further discussion of TDIU is accordingly unwarranted.  

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with all required notice in November 2008.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran's VA treatment records have been obtained, to the extent available.  The Veteran has been provided with VA examinations.  Upon review of these examination reports, the Board finds the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Board acknowledges that in June 2014, the Veteran's representative contended that the Veteran's most recent examination, conducted in May 2013, was inadequate because it concluded that the Veteran's left index finger disability did not result in functional loss or impact his ability to work.  The Veteran's representative indicated that such a finding was inconsistent with the findings of previous examiners.  The Veteran's representative therefore requested that the Veteran undergo an additional VA examination.  

The Board disagrees, and it finds an additional examination to be unnecessary for several reasons.  First, the Board finds that the opinions of the May 2013 examiner were supported by the results of an apparently thorough examination.  The simple fact that the examination results were different from the results of previous examinations does not itself detract from the adequacy of the examination.  Additionally, the Veteran cannot receive a higher rating based on functional loss because he is already in receipt of the maximum schedular evaluation based on limitation of motion of the index finger.  An additional examination addressing the Veteran's functional loss is therefore moot.

In sum, the Board finds that the VA examination reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

ORDER

A disability rating in excess of 10 percent for residuals of a laceration of the left index finger is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


